REASONS FOR ALLOWANCE



1.	Claims 1, 4, 7, 8, 11, 12, 14-16, 18-20 and 22-24 allowed.



2.	The following is an examiner’s statement of reasons for allowance:

With respect to claim 1, Lowles, Friedlander, Nasiri and the other cited references no longer teach of the claimed invention as a whole.

Please note significant elements, such as storing the reference posture/orientation, determining an amount of change based on tilt information, adjusting thresholds and in light of the adjusted (reduced) thresholds, performing a “recognition of the user operation” being “based on the operation amount of the long press operation and the decreased threshold value, and the operation amount of the long press operation corresponds to a time period between the user touch input and a touch release at a specific coordinate on the operation surface”.

To clarify, while the cited references may teach of adjusting thresholds in light of tilt information, being able to detect a subsequent input, in this case, a long press, is not taught by the prior art.

Prior art, taken alone or in combination, do not teach of the claim limitations, not to this level of detail.

Conclusions
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.